Judgment convicting defendant of the crimes of robbery, second degree and assault, second degree, unanimously modified, on the law and on the facts, to the extent of reversing the conviction for assault, second degree and ordering a new trial thereon, and, as so modified, affirmed. The assault count fails because the element of the completed rape is unsupported by corroboration. (People v. English, 16 N Y 2d 719; People v. Lo Verde, 7 N Y 2d 114.) Concur — Breitel, J. P., Valente, McNally, Steuer and Witmer, JJ.